Motion Granted and Abatement Order filed August 27, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00896-CV
                                    ____________

                    CITY OF HOUSTON, ET AL, Appellants

                                          V.

   HOUSTON MUNICIPAL EMPLOYEE PENSION SYSTEM, Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
               Trial Court Cause No. 2015-35252 & 2015-35252A

                                     ORDER

      This is an appeal from a severance order signed October 12, 2018 and a final
judgment signed October 12, 2018 (“the Appeal”). On March 26, 2019, the court
consolidated the Appeal with a related petition for writ of mandamus: No. 14-19-
00142-CV, In re City of Houston et al. (“the Original Proceeding”).

      On August 16, 2019, the parties filed a “Joint Motion to Dismiss Petition for
Writ of Mandamus and Abate Appeal.” See Tex. R. App. P. 42.1. In the motion, the
parties state they have settled part of their dispute and request an additional 90 days
to “consider the potential resolution of the remainder of this dispute. . . .”

      The motion to abate is granted. The Original Proceeding will be dismissed by
separate opinion.

      The Appeal is abated, treated as a closed case, and removed from this court’s
active docket for a period of 90 days. The Appeal will be reinstated on this court’s
active docket after 90 days, or when a motion to reinstate or motion dismiss the
Appeal is filed. The court may reinstate the Appeal on its own motion.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                           2